Concurring and Dissenting Opinion by
Judge Wilkinson, Jr. :
I must respectfully dissent from that part of the majority’s decision that awards $500 for “actual rea*189sonable expenses incurred in searching for a replacement business.” It is perfectly clear to me that the condemnee did not incur any expenses for there was no agreement to pay. The work performed was the normal work of a president. I cannot agree with Judge Podcast’s opinion, adopted by the majority, that there does not need to be an agreement to pay these “expenses” by the condemnee since the payment is made by the condemnor! Obviously, it is paid by the condemnor but only if incurred by the condemnee. The opinion does not discuss how a condemnee can be “reimbursed” for an expense it never paid nor had any obligation to pay.